Per Curiam.
Gaspar M. Castillo was admitted to practice by this Court in 1981. He currently maintains an office for the practice of law in the City of Albany.
Castillo is the subject of certain investigations by the Committee on Professional Standards with regard to four complaints of professional misconduct that have been filed against him. Pursuant thereto, Castillo was examined, under oath, by the Committee in November 2014 and January 2015. By order to show cause returnable May 31, 2016, the Committee now moves for an order pursuant to Rules of the Appellate Division, Third Department (22 NYCRR) § 806.4 (f) suspending Castillo from the practice of law pending consideration of disciplinary charges against him. Castillo opposes the motion.
Upon finding Castillo guilty of professional misconduct immediately threatening the public interest, we grant the motion and suspend him from the practice of law pending disposition of disciplinary charges (see e.g. Matter of Plimpton, 116 AD3d 1297, 1298 [2014]; Matter of Wildove, 105 AD3d 1246, 1246-1247 [2013]). Admissions by Castillo and other uncontroverted evidence filed by the Committee establish such professional misconduct, especially his failure to properly maintain client funds and an escrow account, his commingling of personal funds in his attorney trust account) his failure to, upon request, promptly pay or deliver certain funds to his client that he or she was entitled to receive, his failure to maintain required bookkeeping records and engaging in conduct prejudicial to the administration of justice.
McCarthy, J.R, Garry, Rose, Clárk and Mulvey, JJ., concur.
Ordered that the motion of the Committee on Professional Standards is granted; and it is further ordered that Gaspar M. Castillo is suspended from the practice of law, effective upon service on Castillo of this memorandum and order, and until further order of this Court; and it is further ordered that, for the period of suspension, Gaspar M. Castillo is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and Castillo is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that Gaspar M. Castillo shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see Rules of App Div, *13943d Dept [22 NYCRR] § 806.9); and it is further ordered that, within 20 days from the date of service of this memorandum and order, Gaspar M. Castillo may submit a request, in writing, to this Court for a postsuspension hearing (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.9 [c] [eff Oct. 1, 2016]).